Title: From James Madison to Robert R. Livingston, 28 January 1807
From: Madison, James
To: Livingston, Robert R.



Dear Sir
Washington Jany 28. 1807

Your favor of the 24 Ult: has lain longer by me without an acknowledgt. than I intended.  One cause of the delay was an omission to address myself to the Auditor instead of the Sey. of the Treasy. and his taking some little time in the crowd of business, to prepare the inclosed note on the subject of your accts. which contains all the information I can now give.
I have myself recd frequent letters from Mr. Mitchell pressing his wishes for the consulate at Havre.  I am not authorized however by existing or very probable circumstances, to encourage them.  Besides the lien of Mr. Barnett, the value of that place in time of peace, will produce always a competition of which the Ex. judment ought to be free to avail itself.  I do not mention this with any purpose of disparaging the pretentions of Mr. M: which will doubtless receive the proper comparative attention.
Our last advices from the state of our negociation with Spain are of very old date.  It is by no means certain what particular policy may predominate on that side: But it must be a very bad, & I hope an improbable one that will prefer rupture to reasonable accomodation.  From London we have just recd. communications to the llth. of Novr.  The British Cabinet is not yet prepared to relinquish the claim to British subjects from neutral ships on the high seas; and there is a possibility that the negociation may split on that rock.  With respect to Colonial trade, blockades, and some other points, there is a spirit & language that promises an admissible if not satisfactory result.  In general a sincere desire manifests itself to prevent a failure of the negociation; but a great repugnance to yield a principle which is imagined to be essentially connected with their maritime power & national safety.  We may daily expect from our Commissioners further means of calculating the issue of the business they have in hand.
The enterprize of Burr has probably recd. its death blow.  Every additional developement of it increases the wonder at his infatuation.  Bollman & Swartwout, two of his most confidential agents seized & sent here by Wilkinson, have just failed in their efforts for a discharge.  And being now committed by the district Court here, for an offence not bailable, will remain in prison until a warrant issues for transferring them to the place of trial, which can not be before the meeting of the Court in March.  With sentiments of great consideration & esteem I remain Dr. Sir Yr. obedt. Srt.

James Madison

